DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statements
The information disclosure statements (IDSs) submitted on 04/07/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are considered by the examiner.
This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
In claim 1, lines 5-6, it is suggested that the limitation recites “a current sense circuit configured to provide a load current feedback signal that indicates the magnitude of the load current” should be changed to --a current sense circuit configured to provide a load current feedback signal that indicates the magnitude of the load current to the control circuit--; and also in claim 1, it is suggested to move the limitation as stated above to below the limitation recites “a control circuit configured to generate….” to make it clearer and to avoid antecedence basis.
In claim 12, lines 2-3, it is suggested to remove the limitation “…further comprising: a current sense circuit configured to provide a load current feedback signal that indicates the magnitude of the load current to the control circuit” to avoid antecedence basis and to avoid duplicate with claim 1.
a load regulation circuit comprising an LED drive circuit configured to control a magnitude of a load current conducted through the LED light source to control the intensity of the LED light source to a target intensity-- make it clearer and to avoid antecedence basis of claim 12, because claim 12, line 4 recites “wherein the load regulation circuit is characterized…” 
Claims 2-12 and 14-20 are depending on claims 1 and 13, and are objected as the same reasons as stated above.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-20 are allowed if the objections above are fixed.
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518.  The examiner can normally be reached on M-F 9:00 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        08/23/20215